Exhibit 10.3
NaviSite, Inc.
Restricted Stock Agreement
Granted Under Amended and Restated 2003 Stock Incentive Plan
     AGREEMENT made as of the [___] day of [                    ], 20[___] (the
“Grant Date”) between NaviSite, Inc., a Delaware corporation (the “Company”),
and [                    ] (the “Participant”).
     For past services rendered and other valuable consideration, receipt of
which is acknowledged, the parties hereto agree as follows:
     1. Grant of Shares.
     The Company hereby grants to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s Amended and Restated
2003 Stock Incentive Plan (the “Plan”), [___] shares (the “Shares”) of common
stock, $0.01 par value, of the Company (“Common Stock”). The Participant agrees
that the Shares shall be subject to forfeiture as set forth in Section 2 of this
Agreement and the restrictions on transfer set forth in Section 3 of this
Agreement.
     2. Forfeiture.
          (a) In the event that the Participant ceases to be employed by the
Company for any reason or no reason, with or without cause, prior to vesting of
the Shares as set forth below, all of the Unvested Shares (as defined below)
shall be forfeited.
     “Vested Shares” means the total number of Shares that have vested as
specified in the table below so long as the Participant remains employed by the
Company.

      Number of Shares Vested   Vesting Date
 
   
 
   
 
   
 
   

     “Unvested Shares” means the total number of Shares that are not Vested
Shares at the time the Participant ceases to be employed by the Company.
          (b) If a vesting date shall fall on a date which is during a
Company-declared black-out period with respect to the Common Stock to which the
Participant is subject, such vesting date shall be delayed until the first
business day after the expiration of such black-out period; provided, however,
that if the Participant ceases to be employed by the Company during such
black-out period, the Shares that would have vested but for the black-out period
shall not be forfeited and shall vest on the date the Participant ceases to be
employed by the Company.

 



--------------------------------------------------------------------------------



 



          (c) For purposes of this Agreement, employment with the Company shall
include employment with a parent or subsidiary of the Company.
     3. Restrictions on Transfer.
     The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, that would be Unvested Shares if the
Participant were to cease to be employed by the Company at the time of the
transfer, except that the Participant may transfer such Shares (i) to or for the
benefit of any spouse, children, parents, uncles, aunts, siblings, grandchildren
and any other relatives approved by the Board of Directors (collectively,
“Approved Relatives”) or to a trust established solely for the benefit of the
Participant and/or Approved Relatives, provided that such Shares shall remain
subject to this Agreement (including without limitation the forfeiture
provisions of Section 2 and the restrictions on transfer set forth in this
Section 3) and such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument confirming that such transferee
shall be bound by all of the terms and conditions of this Agreement or (ii) as
part of the sale of all or substantially all of the shares of capital stock of
the Company (including pursuant to a merger or consolidation), provided that, in
accordance with the Plan, the securities or other property received by the
Participant in connection with such transaction shall remain subject to this
Agreement.
     4. Restrictive Legends.
     All certificates representing Shares shall have affixed thereto a legend in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:
“The shares of stock represented by this certificate are subject to restrictions
on transfer and a risk of forfeiture as set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his or her predecessor in interest), and such Agreement is available for
inspection without charge at the office of the Secretary of the corporation.”
     5. Provisions of the Plan.
          (a) This Agreement is subject to the provisions of the Plan, a copy of
which is furnished to the Participant with this Agreement.
          (b) As provided in the Plan, upon the occurrence of a Reorganization
Event (as defined in the Plan), all rights of the Company hereunder shall inure
to the benefit of the Company’s successor and shall apply to the cash,
securities or other property which the Shares were converted into or exchanged
for pursuant to such Reorganization Event in the same manner and to the same
extent as they applied to the Shares under this Agreement. If, in connection
with a Reorganization Event, a portion of the cash, securities and/or other
property received upon the conversion or exchange of the Shares is to be placed
into escrow to secure indemnification or similar obligations, the mix between
the vested and unvested portion of such cash, securities

- 2 -



--------------------------------------------------------------------------------



 



and/or other property that is placed into escrow shall be the same as the mix
between the vested and unvested portion of such cash, securities and/or other
property that is not subject to escrow.
     6. Withholding Taxes; Section 83(b) Election.
          (a) The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the lapse or partial lapse of the risk of forfeiture.
          (b) The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of the transactions contemplated by
this Agreement. The Participant understands that it may be beneficial in many
circumstances to elect to be taxed at the time the Shares are granted rather
than when and as the risk of forfeiture lapses by filing an election under
Section 83(b) of the Code with the I.R.S. within 30 days from the date of grant.
          THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION
83(b), EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO
MAKE THIS FILING ON THE PARTICIPANT’S BEHALF.
     7. Miscellaneous.
          (a) No Rights to Employment. The Participant acknowledges and agrees
that the vesting of the Shares pursuant to Section 2 hereof is earned only by
continuing service as an employee at the will of the Company (not through the
act of being hired or being granted shares hereunder). The Participant further
acknowledges and agrees that the transactions contemplated hereunder and the
vesting schedule set forth herein do not constitute an express or implied
promise of continued engagement as an employee or consultant for the vesting
period, for any period, or at all.
          (b) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
          (c) Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.
          (d) Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators,

- 3 -



--------------------------------------------------------------------------------



 



legal representatives, successors and assigns, subject to the restrictions on
transfer set forth in Section 3 of this Agreement.
          (e) Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery or five days after
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 8(e).
          (f) Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.
          (g) Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.
          (h) Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.
          (i) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.

- 4 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                  NaviSite, Inc.    
 
           
 
  By:
 
   
 
  Name:        
 
  Title:        
 
                          [Name of Participant]    
 
           
 
  Address:        
 
           
 
           
 
           

- 5 -